Title: Christopher Clark to Thomas Jefferson, 20 March 1816
From: Clark, Christopher
To: Jefferson, Thomas


          
            Dear Sir,
             Grove 20 march 16
          
          The arrival of James this moment with the box to sow clover seed affords me much pleasure mingled with a little regret for fear this act of your kind attention may have given you too much trouble It has come in excellent  time as we are deeply engaged in the Clover and Plaister System having laid in twenty five bushels of the seed of the former and three Ton of the latter about  one half of which has been scattered in the common way using the box for the balance will afford a just standard to test the respective merit of the two different modes
          I hope to have the pleasure of seeing you at the Forest during the next month untill which you will be pleasd to accept my best wishes for your health and happiness
          Christopher Clark
        